By the Court,

Nelson, C. J.
The only question in this case, is whether usury was taken by the plaintiff in discounting the bill in question. The judge decided the point as a question of law, there being no dispute about the facts, and directed a verdict for the plaintiff.
It is clear upon the facts, that the agreement to discount the bill was made in the usual way, and without any stipulation for, or intention to take usurious interest. They drawer wanted $1,500 of the proceeds in a certificate of deposite in *favor of a person in Ohio to whom [ *645 ] he was indebted, which was given payable in fifteen ‘days. The interest on this sum in deposite with the bank for the fifteen days constitutes the usury relied on. The time was wholly a matter of indifference to the bank, as it would take about that number of days for the certificate to be sent to Ohio and return ; it was not made a part of the agreement, or condition of discounting the bill; but when the clerk was about drawing it, the time was fixed at the request of the drawer. It appears to me impossible to predicate usury upon the facts of this eas,e; and that a new trial should be denied.
Hew trial denied.